DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-11, 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2018/0102668 A1) in view of Wu et al. (US 2016/0072334 A1) in further view of Shahsavari et al. (US 2019/0074722 A1).
In regards to claim 1, Hong discloses, in figure 1, a wireless power transfer apparatus (Fig. 1) comprising: a power transmitter (1) including a plurality of coils (2; par 0056) and configured to transfer power through the plurality of coils (Par 0056); and a controller (120), wherein the controller (120) is configured to output an analog ping signal through the plurality of coils (Par 0056, 0097), calculate a variation of current flowing in each of the plurality of coils according to the output of the analog ping signal (Par 0056; the wireless power transmitter 1 transmits the analog ping signal through a transmission coil or other coils, and determines whether the external object is positioned around the wireless power transmitter 1 using a change in impedance of the coil that transmits the analog ping signal or a change in the level of the analog ping signal.), output a digital ping signal through the plurality of coils (Par 0056-0057) when the object is determined to be the wireless power reception apparatus (Par 0057; The wireless power transmitter 1 transmits a digital ping signal in the digital ping phase to determine whether the external object, which is adjacent to the wireless power transmitter 1, is the wireless power receiver), when a response signal to the digital ping signal is received from the wireless power reception apparatus (2; par 0056-0058), calculate a signal intensity of the response signal for each of the plurality of coils (Par 0058).
Hong does not clearly disclose primarily determine a position of an object in a charge region associated with the plurality of coils based on a comparison result obtained by comparing a data value of the calculated variation of the current with a preset first reference value, calculate a quality factor of each of the plurality of coils when the object is positioned in the charge region, determine whether the object is a wireless power reception apparatus that is a target of wireless power transfer, based on a data value of the calculated quality factor, secondarily determine the position of the object based on a comparison result obtained by comparing the data value of the calculated quality factor with a preset second reference value, and thirdly determine the position of the object based on a comparison result obtained by comparing a data value of the calculated signal intensity with a preset third reference value.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hong to incorporate the teachings of Wu by including primarily determine a position of an object in a charge region associated with the plurality of coils based on a comparison result obtained by comparing a data value of the calculated variation of the current with a preset first reference value, and thirdly determine the position of the object based on a comparison result obtained by comparing a data value of the calculated signal intensity with a preset third reference value in order to improve utilization convenience of the wireless charging device (Wu; Par 0035).
Hong and Wu does not clearly disclose calculate a quality factor of each of the plurality of coils when the object is positioned in the charge region, determine whether the object is a wireless power reception apparatus that is a target of wireless power transfer, based on a data value of the calculated quality factor, secondarily determine the position of the object based on a comparison result obtained by comparing the data value of the calculated quality factor with a preset second reference value.
However, Shahsavari discloses, in figure 1, calculate a quality factor of each of the plurality of coils (42) when the object is positioned in the charge region (Par 0055), determine whether the object is a wireless power reception apparatus (24) that is a target of wireless power transfer (Par 0056), based on a data value of the calculated quality factor (Par 0055-0056), secondarily determine the position of 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hong and Wu to incorporate the teachings of Shahsavari by including calculate a quality factor of each of the plurality of coils when the object is positioned in the charge region, determine whether the object is a wireless power reception apparatus that is a target of wireless power transfer, based on a data value of the calculated quality factor, secondarily determine the position of the object based on a comparison result obtained by comparing the data value of the calculated quality factor with a preset second reference value in order to determine the values of inductances and other measurements associated with the coils in the coil array and  to prevent undesirable heating of the foreign objects or other suitable action can be taken (Shahsavari; Par 0005, 0007).
In regards to claim 6, Hong, Wu, and Shahsavari disclose the wireless power transfer apparatus of claim 1. Wu further discloses, in figure 4, wherein the controller is configured to determine a moving direction of the object with respect to the current position of the object according to a preset reference (IM41-IM43), when the object is currently37Attorney Docket No.: 2832-1052PUS1 positioned in the charge region (controller 440 controls the stepper motor 460 which determines a moving direction of the object; par 0040), the determined moving direction representing a direction in which the object can be moved to receive wireless power transfer from the wireless power transfer apparatus (Par 0040). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hong to incorporate the teachings of Wu by including wherein the controller is configured to determine a moving direction of the object with respect to the current position of the object according to a preset reference, when the object is currently positioned in 
In regards to claim 7, Hong, Wu, and Shahsavari disclose the wireless power transfer apparatus with respect to claims 1 and 6. Shahsavari further discloses, in figure 1, an output unit (56) including at least one of a display and a speaker (Par 0020), wherein the controller (Fig. 4, 440 as discussed in Wu) is configured to output a message of the determined moving direction (Par 0040, as discussed in Wu) through the output unit (56).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hong and Wu to incorporate the teachings of Shahsavari by including an output unit including at least one of a display and a speaker, wherein the controller is configured to output a message of the determined moving direction through the output unit in order to prevent undesirable heating of the foreign objects or other suitable action can be taken (Shahsavari; Par 0007). 
In regards to claim 8, Hong, Wu, and Shahsavari disclose the wireless power transfer apparatus with respect to claims 1 and 6. Shahsavari further discloses, in figure 1, a communication circuit (40), wherein the controller (Fig. 4, 440 as discussed in Wu) configured to transmit a signal including data of the determined moving direction to the wireless power reception apparatus  (Par 0040, as discussed in Wu) through the communication circuit (40; Par 0021-0022).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hong and Wu to incorporate the teachings of Shahsavari by including a communication circuit, wherein the controller configured to transmit a signal including data of the determined moving direction to the wireless power reception apparatus through the 
In regards to claim 11, Hong discloses, in figure 1, a method of controlling a wireless power transfer apparatus (1) including a plurality of coils (2, Par 0056), the method comprising: outputting an analog ping signal through the plurality of coils (Par 0056, 0097), calculating a variation of current flowing in each of the plurality of coils according to the output of the analog ping signal (Par 0056; the wireless power transmitter 1 transmits the analog ping signal through a transmission coil or other coils, and determines whether the external object is positioned around the wireless power transmitter 1 using a change in impedance of the coil that transmits the analog ping signal or a change in the level of the analog ping signal.) outputting a digital ping signal through the plurality of coils (Par 0056-0057) when the object is determined to be the wireless power reception apparatus (Par 0057; The wireless power transmitter 1 transmits a digital ping signal in the digital ping phase to determine whether the external object, which is adjacent to the wireless power transmitter 1, is the wireless power receiver): when a response signal to the digital ping signal is received from the wireless power reception apparatus (2; par 0056-0058), calculating a signal intensity of the response signal for each of the plurality of coils (Par 0058).
Hong does not clearly disclose primarily determining a position of an object in a charge region associated with the plurality of coils based on a comparison result obtained by comparing a data value of the calculated variation of the current with a preset first reference value: calculating a quality factor of each of the plurality of coils when the object is positioned in the charge region; determining whether the object is a wireless power reception apparatus that is a target of wireless power transfer, based on a data value of the calculated quality factor; secondarily determining the position of the object based on a comparison result obtained by comparing the data value of the calculated quality factor with a preset 
However, Wu discloses, in figure 1, primarily determining a position of an object in a charge region (Par 0038) associated with the plurality of coils (2, par 0056 as discussed in Hong) based on a comparison result (IM41-IM43; Par 0038) obtained by comparing a data value of the calculated variation of the current (resonant current; par 0038) with a preset first reference value (IM41; Par 0038): and thirdly determining the position of the object based on a comparison result (IM41-IM43; par 0038) obtained by comparing a data value of the calculated signal intensity (location information; par 0038) with a preset third reference value (IM43; par 0038).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hong to incorporate the teachings of Wu by including primarily determining a position of an object in a charge region associated with the plurality of coils based on a comparison result obtained by comparing a data value of the calculated variation of the current with a preset first reference value, and thirdly determining the position of the object based on a comparison result obtained by comparing a data value of the calculated signal intensity with a preset third reference value in order to improve utilization convenience of the wireless charging device (Wu; Par 0035).
Hong and Wu does not clearly disclose calculating a quality factor of each of the plurality of coils when the object is positioned in the charge region; determining whether the object is a wireless power reception apparatus that is a target of wireless power transfer, based on a data value of the calculated quality factor; secondarily determining the position of the object based on a comparison result obtained by comparing the data value of the calculated quality factor with a preset second reference value.
 However, Shahsavari discloses, in figure 1, calculating a quality factor of each of the plurality of coils (42) when the object is positioned in the charge region (par 0055); determining whether the object 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hong and Wu to incorporate the teachings of Shahsavari by including calculating a quality factor of each of the plurality of coils when the object is positioned in the charge region; determining whether the object is a wireless power reception apparatus that is a target of wireless power transfer, based on a data value of the calculated quality factor; secondarily determining the position of the object based on a comparison result obtained by comparing the data value of the calculated quality factor with a preset second reference value in order to determine the values of inductances and other measurements associated with the coils in the coil array and  to prevent undesirable heating of the foreign objects or other suitable action can be taken (Shahsavari; Par 0005, 0007).
In regards to claim 16, Hong, Wu, and Shahsavari disclose the method of claim 11. Wu further discloses, in figure 4, determining a moving direction of the object with respect to the current position of the object according to a preset reference (IM41-IM43), when the object is currently positioned in the charge region (controller 440 controls the stepper motor 460 which determines a moving direction of the object; par 0040), the determined moving direction representing a direction in which the object can be moved to receive wireless power transfer from the wireless power transfer apparatus (Par 0040).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hong to incorporate the teachings of Wu by including determining a moving direction of the object with respect to the current position of the object according 
In regards to claim 17, Hong, Wu, and Shahsavari disclose the method of claim 11 and 16. Shahsavari further discloses, in figure 1, outputting a message of the determined moving direction (Par 0040 as discussed in Wu) through an output unit (56) of the wireless power transfer apparatus, the output unit including at least one of a display and a speaker (par 0020).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hong and Wu to incorporate the teachings of Shahsavari by including outputting a message of the determined moving direction through an output unit of the wireless power transfer apparatus, the output unit including at least one of a display and a speaker in order to prevent undesirable heating of the foreign objects or other suitable action can be taken (Shahsavari; Par 0007).
In regards to claim 18, Hong, Wu, and Shahsavari disclose the method of claim 11 and 16. Shahsavari further discloses, in figure 1, transmitting a signal including data of the determined moving direction to a wireless power reception apparatus (par 0040 as discussed in Wu) through a communication circuit (40; Par 0021-0022) of the wireless power transfer apparatus. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hong and Wu to incorporate the teachings of Shahsavari by including transmitting a signal including data of the determined moving direction to a wireless power reception apparatus through a communication circuit of the wireless power transfer apparatus in order to prevent undesirable heating of the foreign objects or other suitable action can be taken (Shahsavari; Par 0007).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2018/0102668 A1), Wu et al. (US 2016/0072334 A1), Shahsavari et al. (US 2019/0074722 A1) in further view of Cho et al. (US 2017/0133881).
In regards to claim 9, Hong, Wu, and Shahsavari disclose the wireless power transfer apparatus of claim 1, but does not clearly disclose wherein the charge region associated with the plurality of coils includes a plurality of sub-regions, and wherein the controller is configured to determine that the position of the object corresponds to a position at which power is capable of being transferred, when the position of the object corresponds to at least two or more of the plurality of sub- regions.
However, Cho discloses, in figure 6E, wherein the charge region (101) associated with the plurality of coils (665b, 665c, 665e, 665f) includes a plurality of sub-regions (665b/665c and 665e/665f), and wherein the controller (Fig. 3, 310) is configured to determine that the position of the object corresponds to a position at which power is capable of being transferred, when the position of the object corresponds to at least two or more of the plurality of sub- regions (665b/665c and 665e/665f, Par 0157).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hong, Wu, and Shahsavari to incorporate the teachings of Cho by including wherein the charge region associated with the plurality of coils includes a plurality of sub-regions, and wherein the controller is configured to determine that the position of the object corresponds to a position at which power is capable of being transferred, when the position of the object corresponds to at least two or more of the plurality of sub- regions in order to improve wireless charging efficiency by providing an electronic device with multiple wireless power transmission/reception conductive pattern elements for performing charging of external electronic devices having various sizes or forms by selecting one or more of the conductive pattern elements for charging based on the size or the form of the external electronic device to be charged (Cho; Par 0008).
In regards to claim 19, Hong, Wu, and Shahsavari disclose the method of claim 11, but does not clearly disclose wherein the charge region associated with the plurality of coils includes a plurality of sub-regions, and wherein the method further comprises determining that the position of the object corresponds to a position at which power is capable of being transferred, when the position of the object corresponds to at least two or more of the plurality of sub- regions.
However, Cho discloses, in figure 6E, wherein the charge region associated with the plurality of coils (665b, 665c, 665e, 665f) includes a plurality of sub-regions (665b/665c and 665e/665f), and wherein the method further comprises determining that the position of the object corresponds to a position at which power is capable of being transferred, when the position of the object corresponds to at least two or more of the plurality of sub- regions (665b/665c and 665e/665f, Par 0157).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hong, Wu, and Shahsavari to incorporate the teachings of Cho by including wherein the charge region associated with the plurality of coils includes a plurality of sub-regions, and wherein the method further comprises determining that the position of the object corresponds to a position at which power is capable of being transferred, when the position of the object corresponds to at least two or more of the plurality of sub- regions in order to improve wireless charging efficiency by providing an electronic device with multiple wireless power transmission/reception conductive pattern elements for performing charging of external electronic devices having various sizes or forms by selecting one or more of the conductive pattern elements for charging based on the size or the form of the external electronic device to be charged (Cho; Par 0008).
Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 21, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A wireless power transfer apparatus comprising: a power transmitter including a plurality of coils and configured to transfer power through the plurality of coils; and a controller, wherein the controller is configured to:BIRCH, STEWART, KOLASCH & BIRCH, LLPE HC/BFF/mmmApplication No.: 16/793,946Docket No.: 2832-1052PUS1 Reply to Office Action of January 19, 2021Page 6 of 15calculate one or more data values for at least some of the plurality of coils, compare the calculated one or more data values to one or more preset reference values to obtain a comparison result, and determine a position of an object in a charge region associated with the plurality of coils based on the comparison result, wherein the charge region associated with the plurality of coils includes a plurality of sub-regions, and wherein the controller is configured to determine that the position of the object corresponds to a position at which power is incapable of being transferred, when the position of the object corresponds to only one of the plurality of sub-regions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896